     Case: 4:21-cr-00166-SEP Doc. #: 2 Filed: 03/10/21 Page: 1 of 1 PageID #: 4



                                                                             SUPPREs,iio
                                    (,
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                     MAR 10 2021
UNITED STATES OF AMERICA,                             )                             U. S. DISTRICT COURT
                                                     ,)                           EASTERN DISTRICT OF MO
                                                                                           ST. LOUIS
                       Plaintiff,                     )
                                                      )      No.
v.                                                    )
                                                     )
CARON BECKETT,                                       )     4:21CR166 SEP/JMB
                                                      )
                       Defendant.                     )

                                          INDICTMENT

                                           COUNT ONE

        The Grand Jury charges that:

        On or about February 14, 2021, in the City of St. Louis, within the Eastern District of

Missouri,

                                         CARON BECKETT,

the Defendant herein, knowing he had previously been convicted in a court of law of one or more

crimes punishable by a term of imprisonment exceeding one year, knowingly possessed a firearm,

and the firearm previously traveled in interstate or foreign commerce during or prior to being in

defendant's possession.

        In violation of Title 18, United States Code, Section 922(g)(I).

                                                             A TRUE BILL



                                                             FOREPERSON
SAYLER A. FLEMING
United States Attorney



RICHARD N. GROENEMAN, #57157MO
Special Assistant United States Attorney
